Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Jackson on 7/26/2021.

The application has been amended as follows: 
Claim 1: In line 18, change “wherein separating alkali compounds from a gasification reactor in step e) or from syngas” to “wherein separating alkali compounds from the gasification reactor in step e) or from the synthesis gas”
Claim 1: in line 18, begin the line with “f)” and delete the word “wherein” afterwards. 
Claim 16: at the end of the claim, change “in step e)” to “in step d)”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed process in which the bio-oil suspension produced in the hydrothermal reactor is sent to a gasifier prior to the catalyst being separated and directly or indirectly sent to the hydrothermal reactor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725